DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 2/8/22.  Claims 1, 2, 4, 5, 10, and 11 are pending.
Allowable Subject Matter
Claims 1, 2, 4, 5, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention as recited in the amended claim 1 and new claim 11.
Claim 1.	A fiber optic ferrule adapter comprising:
a holder having a first end portion and a second end portion spaced apart along a longitudinal axis, the first end portion of the holder defining a cavity for holding a bare multi-fiber optic ferrule therein and the second end portion of the holder defining a receptacle housing configured to mate with a fiber optic connector comprising a multi-fiber ferrule retained in a connector housing, the holder being configured to hold the bare multi-fiber in the cavity and the fiber optic connector in the receptacle housing such that an optical connection is made between the bare multi-fiber optic ferrule and the fiber optic connector;
wherein the holder has an opening for receiving the bare multi-fiber optic ferrule into the cavity; and
a retention cap for being attached to the holder for covering the opening of the holder;
wherein the holder has a groove recessed on a bottom wall of the holder for catching a ridge on the multi-fiber optic ferrule so as to prevent longitudinal movement of the bare multi-fiber optic ferrule inside the cavity of the holder; and


Claim 11.	A fiber optic ferrule adapter comprising:
	A holder having a first end portion and a second end portion spaced apart along a longitudinal axis, the first end portion of the holder defining a cavity for holding bare multi-fiber optic ferrule therein and the second end portion of the holder defining a receptacle housing configured to mat3e with a fiber optic connector comprising a multi-fiber ferrule retained in connector housing, the holder being configured to hold the bare multi-fiber optic ferrule in the cavity and the fiber optic connector in the receptacle housing such that an optical connection is made between the bare multi-fiber optic ferrule and the fiber optic connector;
	wherein the holder has a top facing opening for receiving the multi-fiber optic ferrule into the cavity;
	wherein the holder has a bottom wall opposite the top facing opening and opposing first and second side walls on opposite sides of the cavity;
	wherein the holder includes a groove and the bottom wall and the opposing first and second side walls;
	wherein the groove defines a shoulder on the bottom wall and the opposing first and second side walls, the shoulder facing away from the second end portion of the holder along the longitudinal axis; and 	
	wherein along each of the opposing first and second side walls, the shoulder extends downward from the top opening to the bottom wall and curves away from the second end portion 
	Claims 2, 3, 4, and 5 are depending on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883